Citation Nr: 0103890	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a peptic ulcer. 

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for receding gums.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



REMAND

The veteran had active duty from May 1987 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.

In the April 1999 RO rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
peptic ulcer, gastritis, and for receding gums, on the 
grounds that the claims were not well grounded.  See Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board is of the opinion that a remand also is required 
because further evidentiary development also is needed.  The 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for service connection for his a 
peptic ulcer, gastritis, and for receding gums.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).   See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A). 

The Board notes that pertinent medical evidence has been 
added to the claims file subsequent to the issuance of the 
RO's June 1999 Statement of the Case.  In May 2000, the RO 
received correspondence from the veteran's representative, 
with attached private medical records dated from April 1998 
to May 2000.  The medical records include reports of 
laboratory results that may impact on the decision with 
respect to the two gastrointestinal disorder claims.  The RO 
has not issued a Supplemental Statement of the Case in 
response.  See 38 C.F.R. §§ 19.9, 19.31 (2000).  

Further, the recently received medical evidence listed above, 
as well as medical evidence received from the veteran's 
representative in March 2000, was not available for review by 
examiners during the December 1998 VA examination.  The 
medical evidence received in March 2000 included a March 2000 
private statement indicating a diagnosis of gastritis; and a 
January 2000 statement from the veteran's dentist referable 
to his dental claim.  The report of the December 1998 VA 
examination was part of the basis of the April 1999 RO rating 
decision denying the three claims on appeal.  "[I]n order for 
[VA] to fulfill its duty to assist . . . a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, [is required] 
so that the evaluation of the claim[ed] disability will be a 
fully informed one."  38 U.S.C.A. § 5107(a); Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  
On the basis of the foregoing, a remand for further 
development is necessary, to include an examination that 
considers any medical evidence received since the December 
1998 VA examination, including the evidence received in March 
and  May 2000 that pertain to the three claims on appeal.  As 
a new examination must take into account the records of prior 
medical treatment, the RO must determine whether there are 
any other pertinent medical records not of record, and 
attempt to obtain those records. 

Thus, the Board finds that a VA examination, which is 
subsequent to obtaining any further medical records, and 
which takes into account the records of prior medical 
treatment is warranted in order to fulfill the statutory duty 
to assist.  To that end, any additional treatment records not 
already of record should be obtained, and an appropriate VA 
examination should be scheduled to determine the nature and 
etiology of any claimed bilateral knee disorders.

A July 1999 RO rating decision denied service connection for 
elevated cholesterol.  Correspondence was received from the 
veteran in May 2000, which the Board finds may be reasonably 
construed as a notice of disagreement with that denial.  This 
issue has not been made the subject of a statement of the 
case and will therefore not be addressed by the Board.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits under the aforementioned guidance, the 
issue must be remanded to the RO for additional action.  See 
Manlicon v. West, supra.

Accordingly, in order to ensure fulfillment of due process 
requirements and to fully and fairly adjudicate the veteran's 
claims, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
peptic ulcer, gastritis, or receding gums 
disabilities, both during and after 
service.  The RO should instruct the 
veteran that he should submit medical 
evidence which tends to support his 
assertion that he currently suffers from 
peptic ulcer, gastritis, or receding gums 
disabilities due to disease or injury 
which was incurred in or aggravated by 
service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  

2.  Then the veteran should be afforded 
appropriate VA examinations to examine 
his claimed peptic ulcer, gastritis, or 
receding gums disorders.  The RO should 
arrange for the veteran to undergo 
appropriate VA examinations by pertinent 
board certified specialists for the 
purpose of determining the nature and 
extent of any peptic ulcer, gastritis, or 
receding gums found to be present.  The 
veteran's claims file must be made 
available to the examiners prior to the 
examinations, and the examiners are  to 
review the entire claims file in 
conjunction with the examinations.  All 
indicated studies should be performed.  
The examiners should provide an opinion 
as to the etiology of any peptic ulcer, 
gastritis, or receding gums disorders 
found; to include whether it is at least 
as likely as not that any such disorders 
found are related to service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination 
reports contain all requested 
information.  Stegal v. West, 11 Vet. 
App. 268 (1998).  Then, the RO should 
undertake any other indicated development 
and readjudicate the claims of 
entitlement to service connection for 
peptic ulcer, gastritis, and receding 
gums.

4.  With respect to the claim for service 
connection for elevated cholesterol, the 
RO should, in accordance with applicable 
procedures, consider any evidence 
obtained since the Notice of 
Disagreement, and as appropriate, issue a 
Statement of the Case on the issue of 
entitlement to service connection for 
elevated cholesterol.  With the 
promulgation of the Statement of the 
Case, the RO should, inform the veteran 
that to complete the appellate process he 
should complete a timely substantive 
appeal and forward it to the RO.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





